                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


  RANDALL JOHNSON, JR.,       : Case No. 3:19-cv-54
  ADMINISTRATOR OF THE ESTATE :
  OF SASHA GARVIN,            : District Judge Thomas M. Rose
                              : Magistrate Judge Sharon L. Ovington
       Plaintiff,             :
                              :
  vs.                         :
                              :
  NAPHCARE, INC., et al.,     :

            Defendants.


                                           NOTICE


       The discovery phase of this case has ended. No discovery motions or other matters

referred to the undersigned Judicial Officer remain pending. The case is presently set for

further proceedings, including trial, before United States District Judge Thomas M. Rose. The

Clerk of Court is directed to note in the record that:

       1.       Referral of this case to the undersigned Judicial Officer has expired; and

       2.       No motions or other matters in this case remain pending before the
                undersigned Judicial Officer.


July 8, 2021                                     s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge
